DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a comprehensive search of the prior art, no reference or reasonable combinations of references could be found covering the subject matter of claim(s) 1, 5, 6-9, 11-12, and 16-21. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



2. (Canceled)

3. (Canceled)

4. (Canceled)

5. (Previously Presented) The method of claim [[2]] 1, wherein the user- space application comprises a Transmission Control Protocol (TCP) proxy.

6. (Amended) The method of claim [[2]] 1, wherein the request comprises a connection request.




8. (Previously Presented) The method of claim 7, wherein the network device comprises a network security device and wherein the method further comprises enabling the network security device to perform security scanning on data attempting to be transferred between the client device and the server by the TCP proxy intercepting the data and invoking the security scanning.

9. (Previously Presented) The method of claim 1, wherein the user- space application comprises a web server.

10. (Canceled)

11. (Previously Presented) The method of claim 1, wherein a socket application programming interface is provided through which the user-space application is able to set the information pertaining to which of the plurality of virtual routing tables is to be 

12. (Previously Presented) A network device comprising: one or more processors; a virtual routing table for each virtual routing and forwarding (VRF) domain of a plurality of VRF domains; a non-transitory computer readable storage medium embodying a set of instructions, which when executed by the one or more processors cause the one or more processors to perform a method comprising: creating, by a user-space application running on the network device, a VRF-aware listening socket, wherein the user-space application comprises a domain name system (DNS) proxy, wherein the VRF-aware listening socket includes VRF identification information selected from any or a combination of: information pertaining to which of the plurality of virtual routing tables is to be used to look up routing or forwarding information for outgoing network traffic; information pertaining to one or more VRF domains from which the VRF-aware listening socket is able to receive incoming network traffic; and information pertaining to a last VRF domain of the plurality of VRF domains from which the VRF-aware listening socket most recently read data; configuring, by the user-space application, the VRF-aware listening socket to be a super-VRF listening socket that is capable of receiving incoming network traffic from all of the plurality of VRF domains by setting the information pertaining to the one or more VRF domains to a wildcard value; and receiving from a client device associated with a first VRF domain of the plurality of VRF domains, by the super-VRF listening socket, a DNS request on behalf of the user-space application 

18. (Previously Presented) The network device of claim 17, wherein the method further comprises: responsive to successful completion of a TCP three-way handshake between the super-VRF listening socket and the client device, creating, by the super- VRF listening socket a client socket to interface with the client device; and creating, by the TCP proxy, a server socket corresponding to the client socket to interface with a server associated with the connection request.



20. (Previously Presented) The network device of claim 12, wherein a socket application programming interface is provided through which the user-space application is able to set the information pertaining to which of the plurality of virtual routing tables is to be used to look up routing or forwarding information for outgoing network traffic and the information pertaining to one or more VRF domains from which the VRF-aware socket is able to receive incoming network traffic.

21. (Previously Presented) A non-transitory, computer-readable media, storing source code that, when executed by a processor, performs a method comprising: creating, by a user-space application running on the network device that maintains a virtual routing table for each virtual routing and forwarding (VRF) domain of a plurality of VRF domains, a VRF-aware listening socket, wherein the user-space application comprises a domain name system (DNS) proxy, wherein the VRF-aware listening socket includes VRF identification information selected from any or a combination of: information pertaining to which of the plurality of virtual routing tables is to be used to look up routing or forwarding information for outgoing network traffic; information pertaining to one or more VRF domains from which the VRF-aware listening socket is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445